Exhibit 10.14
June 5, 2008
Winton Capital Management
1a. St. Mary Abbot’s Place
Kensington, London W86LS,
U.K.
Attn: Mr. Martin Hunt
     Re: Management Agreement Renewals
Dear Mr. Hunt:
We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2009 and
all other provisions of the Management Agreements will remain unchanged.

  •   Smith Barney Diversified Futures Fund L.P.     •   SSB Orion Futures Fund
L.P.     •   CMF Winton Feeder LP I     •   CMF Winton Master Fund L.P.     •  
Citigroup Diversified Futures Fund L.P.     •   AURORA III     •   CMF
Institutional Futures Portfolio LP     •   Citigroup Abingdon Futures Fund L.P.
    •   Citigroup Global Futures Fund Ltd.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Ms. Jennifer Magro at the address
above or fax to 212-793-1986. If you have any questions I can be reached at
212-559-5046.
Very truly yours,
CITIGROUP MANAGED FUTURES LLC

         
By:
  /s/ Jennifer Magro
 
Jennifer Magro    
 
  Chief Financial Officer & Director    

WINTON CAPITAL MANAGEMENT

         
By:
  /s/ Martin Hunt
 
   

         
Print Name:
  Martin Hunt
 
   

JM/sr

 